The Honorable Jack McCoy State Representative 712 McNeil Street Malvern, AR 72104
Dear Representative McCoy:
This is in response to your request for an opinion on the following questions:
  1. Is the mayor counted for purposes of determining if a quorum exists at a meeting of the City Council of a second-class city?
  2. If there are six members of the City Council of a second-class city, how many of the councilman must be present at a meeting to constitute a quorum?
It is my opinion that the answer to your first question is "no." Act 346 of 1981, which is codified in pertinent part at Ark. Code Ann. § 14-44-107, removed the mayor as a member of the city council in cities of the second class. See Title to Act 346 of 1981.
The answer to your second question is, in my opinion, four (4). Although there appears to be no statutory provision specifying the numbers necessary for a quorum in a second class city [compare A.C.A. § 14-43-501(a)(2) (cities of the first class); A.C.A. § 14-45-101(b) (incorporated towns)], it is clear that a majority of the whole number of members elected to the council is required in order to pass any bylaw, ordinance, resolution or order. A.C.A. § 14-55-203(b).
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb